Citation Nr: 0309083	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  99-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1982 to January 
1986.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
Undersigned Veterans Law Judge in July 2001.  

Then, in October 2001, the Board found that the veteran had 
presented new and material evidence sufficient to reopen the 
claim of service connection for a skin disorder.  
Accordingly, that matter was remanded to the RO for 
additional development of the record.  






FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's skin disability manifested by cystic acne 
is shown as likely as not to have developed while he was 
performing active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
skin disability manifested by cystic acne is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1131, 
1153, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection is warranted for 
a skin disability that was first manifest during service.  

The veteran had active service from December 1982 to January 
1986.  The service medical records are negative for any 
complaints, findings, treatment or diagnosis of a skin 
disorder, rash or acne.  

Following his discharge from service, the veteran filed his 
initial claim of service connection for a skin condition in 
February 1986, just one month after his discharge from 
service.  He reported having developed bumps on his face in 
service in January 1986.  

At that time, a VA examination showed that the veteran had 
mild cystic acne.  It was recorded for clinical purposes at 
that time that the veteran had acne as a teenager and that it 
was now worse.  

The veteran submitted VA outpatient treatment records showing 
treatment for acne from the early 1990's through 2000.  

A September 1992 treatment report shows that the veteran had 
complained of having had acne for 11 years.  

Another VA outpatient report shows that the veteran was seen 
for a follow up dermatology visit in September 2000.  The 
examiner noted that the veteran had reported a history that 
he had developed a skin condition while in service.  The 
veteran associated the onset with frequent application of 
camouflage make-up.  He stated that the condition had 
persisted/worsened since that time.  

On examination, there was widespread post-inflammatory 
hyperpigmented macules over the back, shoulders and posterior 
neck.  There were multiple acneiform papules over the face, 
shoulders and back.  There was slight scarring over the 
posterior neck/scalp.  

The VA examiner explained to the veteran that he did indeed 
have acne keloidal nuchae and chronic acne vulgaris.  The 
examiner noted that such condition was predominantly related 
to genetic predisposition, despite the veteran's negative 
family history.  The examiner did not believe that camouflage 
make-up in and of itself could cause the condition, but noted 
that it was "likely to worsen it" due to its comedogenic 
effects.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in July 2001 that his acne 
began in service.  The veteran reported that the acne became 
worse after using camouflage makeup.  The veteran indicated 
that he was treated at a "med station" in Korea with some 
cream.  

Pursuant to the directives set forth in the October 2001 
remand, attempts were made to obtain additional medical 
records that would show that the veteran had a current skin 
disability manifested by acne that had its onset during 
service.  In addition, the veteran was afforded a VA 
examination and the examiner was asked to provide an opinion 
with adequate rationale as to the likelihood that the 
veteran's current skin disability had its onset during 
service.  

In June 2002, the RO sent a letter to the veteran explaining 
his rights in the VA claims process.  He was notified of what 
evidence was necessary to substantiate his claim of service 
connection and he was asked to provide additional information 
regarding treatment for the disability.  

Additional VA outpatient treatment records were obtained and 
associated with the claims file.  These records show that the 
veteran sought continuous treatment for his acne.  The 
records do not contain an opinion that the veteran's current 
acne disability had its onset during service.  

The veteran was afforded a VA examination in September 2002.  
The veteran continued to maintain that he developed acne 
after using camouflage makeup during service and was treated 
with topical cream at the local aid station in Korea for 
"bumps on his face."  The examiner noted that there was no 
record of treatment for a skin condition in service to 
confirm the veteran's assertions.  

The examiner also noted that the post-service medical 
evidence of record indicated that the veteran received 
treatment for acne after discharge from service and had been 
treated with various medications.  The veteran's face had 
several comedones and erythematous papules, 4 mm papules on 
his cheeks, forehead with some areas of healed acneiform 
lesions at the right temporal; no large inflammatory cysts or 
lesions were noted on his face.  On his back were post 
inflammatory hyperpigmented lesions.  There were 1-2 mm 
papules on his upper forearms and back and posterior neck 
with no evidence of scarring formation.  

The assessment was that of acne vulgaris, chronic, but 
improved with oral antibiotics and topical ointments.  The 
examiner concluded that there was no evidence in his service 
records that he had been treated for any skin condition 
during his active military service.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

At the outset, the Board must point out that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary here.  

In this case, the veteran's service medical records are 
negative for any treatment for acne.  Significantly, there is 
no record of pre-existing acne or other skin disorder on the 
entrance examination.  The veteran in this case has 
consistently maintained that he was first treated for his 
skin disability during service in Korea.  

Moreover, there is probative evidence in the record that the 
veteran reported having and demonstrated findings of cystic 
acne shortly after his discharge from service.  

The most recent examinations in September 2000 and in 
September 2002 did not specifically indicate that the 
veteran's current acne condition was not incurred during 
service.  In fact, the September 2000 examination report did 
indicate that camouflage makeup in and of itself could make 
acne worse.  The examiner also pointed out that, while the 
veteran's acne was usually genetic, he did have a negative 
family history.  

Based on its review of the entire record, including the post-
service medical evidence shortly after discharge from service 
showing treatment for a skin disability, the Board finds that 
the evidence is in relative equipoise in this case in showing 
that it is as least as likely as not that the veteran has 
current skin disability manifested by cystic acne was first 
demonstrated during service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for the skin disability manifested by 
cystic acne.  38 U.S.C.A.. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2002).  



ORDER

Service connection for a skin disability manifested by cystic 
acne is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

